DETAILED ACTION

This Office Action is in response to the Amendment filed 6/2/2021.  Due to the claim amendments, the previous rejections under 35 U.S.C. 103 have been withdrawn.  New claims 22-24 have been added.  Claims 2-8 and 22-24 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments filed 6/2/2021, with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 
It is noted that the claims are still rejected under on the grounds of nonstatutory double patenting in view of both parent patents US 10,129,102 B2 and US 10,742,523.  As noted in the telephone conversation held 7/20/2021, it is recommended that terminal disclaimers to both parent applications be filed in order to overcome these rejections.
In the telephone conversation held 7/20/2021 the Applicant’s representative also noted that they wished to add new claims directed towards different categories and 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 8, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, and 10 of U.S. Patent No. US 10,129,102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 2 of the application, claim 10 of the patent is directed towards a method comprising all the limitations of claim 2 of the application, with the exception of some alternative limitations, i.e. not required, of claim 2 of the application, i.e. limitations directed towards other alternative tests.  Thus, claim 2 of the application is merely a 
Regarding claim 3 of the application, claim 10 and claim 2 of the patent are directed towards embodiments including all the limitations of claim 3 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 4 of the application, claim 10 and claim 5 of the patent are directed towards embodiments including all the limitations of claim 4 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 8 of the application, claim 10 and claim 6 of the patent are directed towards embodiments including all the limitations of claim 8 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 22 of the application, claim 10 and claim 4 of the patent are directed towards embodiments including all the limitations of claim 22 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 23 of the application, claim 10 and claim 9 of the patent are directed towards embodiments including all the limitations of claim 23 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.


Claims 2-8 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 10 of U.S. Patent No. US 10,742,523 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 2 of the application, claim 10 of the patent is directed towards a method comprising all the limitations of claim 2 of the application, with the exception of some alternative limitations, i.e. not required, of claim 2 of the application, i.e. limitations directed towards other alternative tests.  Thus, claim 2 of the application is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 3 of the application, claim 10 and claim 2 of the patent are directed towards embodiments including all the limitations of claim 3 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
	Regarding claim 4 of the application, claim 10 and claim 5 of the patent are directed towards embodiments including all the limitations of claim 4 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims. 
Regarding claim 5 of the application, claim 10 of the patent is directed towards a method including all the limitations of claim 5 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 2 of the application.

Regarding claim 7 of the application, claim 10 and claim 4 of the patent are directed towards embodiments including all the limitations of claim 7 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 8 of the application, claim 10 and claim 6 of the patent are directed towards embodiments including all the limitations of claim 8 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 22 of the application, claim 10 and claim 4 of the patent are directed towards embodiments including all the limitations of claim 22 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.
Regarding claim 23 of the application, claim 10 and claim 9 of the patent are directed towards embodiments including all the limitations of claim 23 of the application.  It is believed that a single embodiment comprising all the limitations of both patented claims would have been obvious in view of the patented claims.

Allowable Subject Matter

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.